DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         JAMES W. COATES and KAREEN COATES, his wife,
                         Appellants,

                                     v.

           BENNETT AUTO SUPPLY, INC., and HONEYWELL
                     INTERNATIONAL, INC,
                          Appellees.

                               No. 4D17-1533

                           [October 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE 16-
000139.

    Charles S. Siegel and Charles P. Stern of Waters & Kraus, LLP, Dallas,
Texas, and Rebecca S. Vinocur of Rebecca S. Vinocur, P.A., Coral Gables,
for appellants.

  Jack R. Reiter of GrayRobinson, P.A., Miami, and Anthony N. Upshaw
and Caroline M. Iovino of McDermott Will & Emery LLP, Miami, for appellee
Honeywell International, Inc.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.